        Case: 3:20-cv-50016 Document #: 1 Filed: 01/13/20 Page 1 of 8 PageID #:1




                               UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     WESTERN DIVISION


 DONALD G. PLODZIEN,
                                                             CIVIL COMPLAINT
              Plaintiff,

 v.                                                        CASE NO. 3:20-cv-50016

 NAVIENT SOLUTIONS, LLC,
                                                        DEMAND FOR JURY TRIAL
              Defendant.


                                          COMPLAINT

        NOW comes DONALD G. PLODZIEN (“Plaintiff”), by and through his attorneys,

Sulaiman Law Group, Ltd. (“Sulaiman”), complaining as to the conduct of NAVIENT

SOLUTIONS, LLC (“Defendant”), as follows:

                                     NATURE OF THE ACTION

      1. Plaintiff brings this action seeking redress for violations of the Telephone Consumer

Protection Act (“TCPA”) pursuant to 47 U.S.C. §227, and the Illinois Consumer Fraud and

Deceptive Business Practices Act (“ICFA”) under 815 ILCS 505/, for Defendant’s unlawful

conduct.

                                    JURISDICTION AND VENUE

      2. This action arises under and is brought pursuant to the TCPA. Subject matter jurisdiction

is conferred upon this Court by 47 U.S.C §227, 28 U.S.C. §§1331 and 1337, as the action arises

under the laws of the United States. Supplemental jurisdiction exists for Plaintiff’s state law claims

pursuant to 28 U.S.C. §1367.




                                                  1
       Case: 3:20-cv-50016 Document #: 1 Filed: 01/13/20 Page 2 of 8 PageID #:1




    3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business

in the Northern District of Illinois and a substantial portion the events or omissions giving rise to

the claims occurred within the Northern District of Illinois.

                                              PARTIES

    4. Plaintiff is a consumer over-the-age of 18, residing in McHenry County, Illinois, which is

located within the Northern District of Illinois.

    5. Plaintiff is a “person” as defined by 47 U.S.C. §153(39).

    6. Defendant is the largest servicer of student loans in the United States with its principal

place of business located at 123 Justison Street, Wilmington, Delaware. Defendant is engaged in

the business of collecting or attempting to collect, directly or indirectly, student loans owed or due

or asserted to be owed or due to others using the mail and telephone across the United States,

including in Illinois.

    7. Defendant is a “person” as defined by 47 U.S.C. §153(39).

    8. Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives and insurers at all

times relevant to the instant action.

                             FACTS SUPPORTING CAUSES OF ACTION

    9. The instant action arises out of Defendant’s attempts to collect upon students loan (“subject

debt”) that Plaintiff purportedly owes.

    10. Around November 2019, Plaintiff began receiving calls to his cellular phone, (815) XXX-

6385, from Defendant seeking to collect upon the subject debt.




                                                    2
        Case: 3:20-cv-50016 Document #: 1 Filed: 01/13/20 Page 3 of 8 PageID #:1




    11. At all times relevant to the instant action, Plaintiff was the sole subscriber, owner, and

operator of the cellular phone ending in -6385. Plaintiff is and has always been financially

responsible for the cellular phone and its services.

    12. Defendant has used several phone numbers when placing collection calls to Plaintiff’s

cellular phone, including but not limited to: (386) 269-0308, (607) 235-5091, (615) 432-4228,

(615) 432-4229, (513) 914-4612, (716) 707-3278, (607) 271-6188, (607) 271-6192, and (800) 722-

1300.

    13. Upon information and belief, the above-referenced phone numbers are regularly utilized

by Defendant during its debt collection activity.

    14. During answered calls, Plaintiff has been subjected to a noticeable pause, causing Plaintiff

to say “hello” several times, before being connected to a live representative.

    15. Upon speaking with one of Defendant’s representatives, Plaintiff was informed that

Defendant was attempting to collect upon the subject debt.

    16. Defendant’s constant collection calls caused Plaintiff to demand that Defendant cease

contacting him.

    17. Despite Plaintiff’s efforts, Defendant continued to regularly call his cellular phone until the

filing of this action.

    18. Plaintiff has received not less than 65 phone calls from Defendant since asking it to stop

calling.

    19. Moreover, Defendant has also contacted Plaintiff’s family members to collect the subject

debt, even after Plaintiff demanded that it cease calling.

    20. Frustrated over Defendant’s conduct, Plaintiff spoke with Sulaiman regarding his rights,

resulting in expenses.



                                                    3
       Case: 3:20-cv-50016 Document #: 1 Filed: 01/13/20 Page 4 of 8 PageID #:1




   21. Plaintiff has been unfairly and unnecessarily harassed by Defendant's actions.

   22. Plaintiff has suffered concrete harm as a result of Defendant’s actions, including but not

limited to, invasion of privacy, aggravation that accompanies collection telephone calls, emotional

distress, increased risk of personal injury resulting from the distraction caused by the never-ending

calls, increased usage of his telephone services, loss of cellular phone capacity, diminished cellular

phone functionality, decreased battery life on his cellular phone, and diminished space for data

storage on his cellular phone.

          COUNT I – VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT

   23. Plaintiff repeats and realleges paragraphs 1 through 22 as though fully set forth herein.

   24. The TCPA, pursuant to 47 U.S.C. § 227(b)(1)(iii), prohibits calling persons on their

cellular phone using an automatic telephone dialing system (“ATDS”) or pre-recorded messages

without their consent. The TCPA, under 47 U.S.C. § 227(a)(1), defines an ATDS as “equipment

which has the capacity...to store or produce telephone numbers to be called, using a random or

sequential number generator; and to dial such numbers.”

   25. Defendant used an ATDS in connection with its communications directed towards

Plaintiff’s cellular phone.      The noticeable pause that Plaintiff experienced upon answering

Defendant’s calls, as well as the fact that Plaintiff had to repeatedly say “hello” before he was

connected with a live representative, is instructive that an ATDS was being utilized to generate the

phone calls. Additionally, Defendant’s continued contacts after Plaintiff demanded that the phone

calls stop further demonstrates Defendant’s use of an ATDS. Moreover, the nature and frequency

of Defendant’s contacts points to the involvement of an ATDS.




                                                  4
        Case: 3:20-cv-50016 Document #: 1 Filed: 01/13/20 Page 5 of 8 PageID #:1




   26. Defendant violated the TCPA by placing at least 65 phone calls to Plaintiff’s cellular

phone using an ATDS without his consent. Any consent that Plaintiff may have given to Defendant

was specifically revoked by Plaintiff’s demands that it cease contacting him.

   27. The calls placed by Defendant to Plaintiff were regarding collection activity and not for

emergency purposes as defined by the TCPA under 47 U.S.C. §227(b)(1)(A)(i).

   28. Under the TCPA, pursuant to 47 U.S.C. § 227(b)(3)(B), Defendant is liable to Plaintiff

for at least $500.00 per call. Moreover, Defendant’s willful and knowing violations of the TCPA

should trigger this Honorable Court’s ability to triple the damages to which Plaintiff is otherwise

entitled to under 47 U.S.C. § 227(b)(3)(C).

   WHEREFORE, Plaintiff, DONALD G. PLODZIEN, respectfully requests that this Honorable

Court enter judgment in his favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned statutes and regulations;

   b. Awarding Plaintiff damages of at least $500.00 per phone call and treble damages
      pursuant to 47 U.S.C. §§ 227(b)(3)(B)&(C);

   c. Awarding Plaintiff costs and reasonable attorney fees;

   d. Enjoining Defendant from further contacting Plaintiff seeking payment of the subject
      debt; and

   e. Awarding any other relief as this Honorable Court deems just and appropriate.


                       COUNT II – VIOLATIONS OF THE ILLINOIS
                CONSUMER FRAUD AND DECEPTIVE BUSINESS PRACTICES ACT

   29. Plaintiff restates and realleges paragraphs 1 through 28 as though fully set forth herein.

   30. Plaintiff is a “person” and “consumer” as defined by 815 ILCS 505/1(c) and (e) of the

ICFA.




                                                5
       Case: 3:20-cv-50016 Document #: 1 Filed: 01/13/20 Page 6 of 8 PageID #:1




   31. Defendant’s collection calls to Plaintiff are “trade” and “commerce” as defined by 815

ILCS 505/1(f) of the ICFA.

   32. The ICFA states:

               “Unfair methods of competition and unfair or deceptive acts or
               practices, including but not limited to the use or employment of any
               deception, fraud, false pretense, false promise, misrepresentation or
               the concealment, suppression or omission of any material fact, with
               intent that others rely upon the concealment, suppression or
               omission of such material fact . . . in the conduct of any trade or
               commerce are hereby declared unlawful whether any person has in
               fact been misled, deceived or damaged thereby.” 815 ILCS 505/2.

   33. Defendant violated 815 ILCS 505/2 by engaging in an unfair and deceptive act or practice

in contacting Plaintiff. It was unfair for Defendant to relentlessly contact Plaintiff through means

of an ATDS after Plaintiff had notified Defendant to stop calling. Yet, Defendant placed at least

65 phone calls to Plaintiff’s cellular phone with the intent of harassing Plaintiff to make a payment.

Defendant ignored Plaintiff’s demands and continued its harassing conduct. Moreover, Defendant

even contacted Plaintiff’s family members after he demanded that it stop calling. Defendant’s

continued conduct prompted Plaintiff to file this action.

   34. Following its characteristic behavior in placing voluminous calls to consumers, Defendant

engaged in an unfair and deceptive act, willfully done with the hope that Plaintiff would be

compelled to make payment. Further, Defendant intended that Plaintiff rely on its unfair and

deceptive conduct. Defendant had been notified of Plaintiff’s demands that it cease calling him,

but yet Defendant still relentlessly contacted Plaintiff.

   35. Plaintiff lacks a meaningful choice to go about avoiding Defendant’s contacts, which

places an unreasonable burden on Plaintiff to try and address Defendant’s conduct. This further

underscores the immoral, unethical, oppressive, and unscrupulous nature of Defendant’s conduct

which is contrary to public policy.

                                                  6
      Case: 3:20-cv-50016 Document #: 1 Filed: 01/13/20 Page 7 of 8 PageID #:1




   36. The ICFA was designed to protect consumers, such as Plaintiff, from the exact behavior

committed by Defendant.

   37. Defendant’s conduct of placing incessant telephone calls to an individual without that

individual’s consent involves trade practices directed to the market generally and which otherwise

implicate consumer protection concerns.

   38. Plaintiff was the subject of Defendant’s incessant and relentless collection efforts. The

nature of Defendant’s conduct in placing relentless phone calls after consent for such calls had

been explicitly revoked is behavior which impacted Plaintiff and which would similarly impact

other consumers. Such conduct raises serious consumer protection concerns as entities like

Defendant must not be given free rein to harass consumers by placing excessive telephone calls

without consumer consent. The relief requested below serves the interests of consumers by

ensuring this pervasively unfair conduct is addressed.

   39. The ICFA further states:

               “Any person who suffers actual damage as a result of a violation of
               this Act committed by any other person may bring an action against
               such person. The court, in its discretion may award actual economic
               damages or any other relief which the court deems proper.” 815
               ILCS 505/10a.

   40. As pled in paragraphs 20 through 22, Plaintiff has suffered actual damages as a result of

Defendant’s unlawful practices. As such, Plaintiff is entitled to relief pursuant to 815 ILCS

505/10a.

   41. An award of punitive damages is appropriate because placing at least 65 collection phone

calls to Plaintiff’s cellular phone without permission is egregious conduct. Many of these calls

were placed after having verbal demands to cease. Such conduct is hallmark of outrageous, willful,




                                                7
      Case: 3:20-cv-50016 Document #: 1 Filed: 01/13/20 Page 8 of 8 PageID #:1




and wanton behavior. Upon information and belief, Defendant regularly engages in the above

described behavior against consumers in Illinois and for public policy reasons should be penalized.

   WHEREFORE, Plaintiff, DONALD G. PLODZIEN, respectfully requests that this Honorable

Court enter judgment in his favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned statutes and regulations;

   b. Awarding Plaintiff actual and punitive damages, in an amount to be determined at
      hearing, for the underlying violations;

   c. Awarding Plaintiff costs and reasonable attorney fees;

   f. Enjoining Defendant from further contacting Plaintiff; and

   d. Awarding any other relief as this Honorable Court deems just and appropriate.


Dated: January 13, 2020                              Respectfully submitted,

s/ Nathan C. Volheim (Lead Attorney)                 s/Taxiarchis Hatzidimitriadis
Nathan C. Volheim, Esq. #6302103                     Taxiarchis Hatzidimitriadis, Esq. #6319225
Counsel for Plaintiff                                Counsel for Plaintiff
Admitted in the Northern District of Illinois        Admitted in the Northern District of Illinois
Sulaiman Law Group, Ltd.                             Sulaiman Law Group, Ltd.
2500 South Highland Ave., Suite 200                  2500 South Highland Ave., Suite 200
Lombard, Illinois 60148                              Lombard, Illinois 60148
(630) 568-3056 (phone)                               (630) 581-5858 (phone)
(630) 575-8188 (fax)                                 (630) 575-8188 (fax)
nvolheim@sulaimanlaw.com                             thatz@sulaimanlaw.com

s/ Eric D. Coleman                                   s/Alejandro E. Figueroa
Eric D. Coleman, Esq. # 6326734                      Alejandro E. Figueroa, Esq. #6323891
Counsel for Plaintiff                                Counsel for Plaintiff
Admitted in the Northern District of Illinois        Admitted in the Northern District of Illinois
Sulaiman Law Group, Ltd.                             Sulaiman Law Group, Ltd.
2500 South Highland Ave., Suite 200                  2500 South Highland Ave., Suite 200
Lombard, Illinois 60148                              Lombard, Illinois 60148
(331) 307-7648 (phone)                               (630) 575-8181 ext. 120 (phone)
(630) 575-8188 (fax)                                 (630) 575-8188 (fax)
ecoleman@sulaimanlaw.com                             alejandrof@sulaimanlaw.com




                                                8
